                                                                                                                           Case 2:18-cv-02024-GMN-VCF Document 42 Filed 06/17/20 Page 1 of 3




                                                                                                                     1   Ann-Martha Andrews, Nevada Bar No. 007585
                                                                                                                         Kristina N. Holmstrom, Nevada Bar No. 010086
                                                                                                                     2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                                         2415 East Camelback Road, Suite 800
                                                                                                                     3   Phoenix, AZ 85016
                                                                                                                     4   Telephone: 602.778.3700
                                                                                                                         Fax: 602.778.3750
                                                                                                                     5   ann.andrews@ogletree.com
                                                                                                                         kristina.holmstrom@ogletree.com
                                                                                                                     6
                                                                                                                         Attorneys for Defendant Standard Insurance
                                                                                                                     7   Company

                                                                                                                     8                             UNITED STATES DISTRICT COURT

                                                                                                                     9                               FOR THE DISTRICT OF NEVADA

                                                                                                                    10   STACI L. DALLENBACH,                                   Case No.: 2:18-cv-02024-GMN-VCF
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                    11                          Plaintiff,                      STIPULATION TO DISMISS WITH
                                                                                                                                                                                PREJUDICE
                                                                                                                    12          vs.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                    13   STANDARD INSURANCE COMPANY,
                                                                                                                    14
                                                                                          Telephone: 702.369.6800




                                                                                                                                                Defendant.
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                    15

                                                                                                                    16          Plaintiff Staci L. Dallenbach and defendant Standard Insurance Company hereby

                                                                                                                    17   stipulate and agree to dismiss all of the plaintiff’s claims against the defendant with prejudice.

                                                                                                                    18   The parties agree that they will each bear their own attorneys’ fees and costs.

                                                                                                                    19   ///

                                                                                                                    20   ///

                                                                                                                    21   ///

                                                                                                                    22   ///

                                                                                                                    23   ///

                                                                                                                    24   ///

                                                                                                                    25   ///

                                                                                                                    26   ///

                                                                                                                    27   ///

                                                                                                                    28   ///
                                                                                               Case 2:18-cv-02024-GMN-VCF Document 42 Filed 06/17/20 Page 2 of 3




                                                                                           1         RESPECTFULLY SUBMITTED this 16th day of June 2020.

                                                                                           2   ERISA LAW CENTER                                OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                                                                               STEWART, P.C.
                                                                                           3
                                                                                               By: s/ Robert J. Rosati (w/ permission)         By: s/ Ann-Martha Andrews
                                                                                           4       Robert J. Rosati, pro hac vice                  Ann-Martha Andrews, NV Bar No. 007585
                                                                                                   6485 N. Palm Avenue, Suite 105                  Kristina N. Holmstrom, NV Bar No. 010086
                                                                                           5
                                                                                                   Fresno, CA 93704                                2415 East Camelback Road, Suite 800
                                                                                           6       robert@erisalg.com                              Phoenix, AZ 85016
                                                                                                                                                   ann.andrews@ogletree.com
                                                                                           7   HATFIELD LAW ASSOCIATES                             kristina.holmstrom@ogletree.com

                                                                                           8                                                       Attorneys for Defendant Standard Insurance
                                                                                               By: s/ Trever J. Hatfield (w/ permission)           Company
                                                                                                   Trevor J. Hatfield
                                                                                           9
                                                                                                   703 South Eighth Street
                                                                                          10       Las Vegas, NV 89101
                                                                                                   thatfield@hatfieldlawassociates.com
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11
                                                                                                   Attorneys for Plaintiff Staci L.
                                                                                          12       Dallenbach
                                                                                          13
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          14
                                                         Telephone: 702.369.6800




                                                                                                   IT IS SO ORDERED.
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          15
                                                                                                              17 day of June, 2020.
                                                                                                   Dated this _____
                                                                                          16

                                                                                          17

                                                                                          18       ________________________________
                                                                                                   Gloria M. Navarro, District Judge
                                                                                          19       UNITED STATES DISTRICT COURT
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28                                               2
                                                                                                Case 2:18-cv-02024-GMN-VCF Document 42 Filed 06/17/20 Page 3 of 3




                                                                                           1                                CERTIFICATE OF SERVICE

                                                                                           2          I hereby certify that on the 16th day of June 2020, I electronically transmitted the

                                                                                           3   attached document to the Clerk’s Office using the CM/ECF System for filing and transmittal

                                                                                           4   of a Notice of Electronic Filing to the following CM/ECF registrant:

                                                                                           5          Trevor J. Hatfield
                                                                                                      Hatfield Law Associates
                                                                                           6
                                                                                                      703 South Eighth Street
                                                                                           7          Las Vegas, NV 89101
                                                                                                      thatfield@hatfieldlawassociates.com
                                                                                           8
                                                                                                      Robert J. Rosati
                                                                                           9          ERISA Law Center
                                                                                                      6485 N. Palm Avenue, Suite 105
                                                                                          10          Fresno, CA 93704
                                                                                                      robert@erisalg.com
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11

                                                                                          12          Attorneys for Plaintiff Staci L. Dallenbach

                                                                                          13
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          14          DATED this 16th day of June 2020.
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          15                                                        /s/ Diane Kelly
                                                                                                                                                    An Employee of Ogletree, Deakins,
                                                                                          16                                                        Nash, Smoak & Stewart, P.C.

                                                                                          17
                                                                                                                                                                                  43028110.1
                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28                                                3
